                 IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


 MAXWELL KADEL; JASON FLECK;
 CONNOR THONEN-FLECK; JULIA
 MCKEOWN; MICHAEL D. BUNTING, JR.;
 C.B., by his next friends and parents,
 MICHAEL D. BUNTING, JR. and SHELLEY
 K. BUNTING; SAM SILVAINE; and DANA
 CARAWAY,
                             Plaintiffs,

                        v.

 DALE FOLWELL, in his official capacity as
 State Treasurer of North Carolina; DEE        Civil Action No. 1:19-cv-00272
 JONES, in her official capacity as Executive
 Administrator of the North Carolina State
 Health Plan for Teachers and State Employees;
 UNIVERSITY OF NORTH CAROLINA AT
 CHAPEL HILL; NORTH CAROLINA
 STATE UNIVERSITY; UNIVERSITY OF
 NORTH CAROLINA AT GREENSBORO;
 NORTH CAROLINA STATE HEALTH
 PLAN FOR TEACHERS AND STATE
 EMPLOYEES, and STATE OF NORTH
 CAROLINA, DEPARTMENT OF PUBLIC
 SAFETY,
                            Defendants.


                        NOTICE OF SPECIAL APPEARANCE

       Pursuant to Local Rule 83.1(d), please take notice of the special appearance of

Michael W. Weaver of McDermott Will & Emery as counsel of record for all Plaintiffs in

the above-captioned civil action.




                                            1


      Case 1:19-cv-00272-LCB-LPA Document 94 Filed 04/13/21 Page 1 of 4
       Mr. Weaver certifies that he is an active member in good standing of the State of

Illinois Bar. Mr. Weaver further certifies that he understands that, by entering an

appearance, he submits to the disciplinary jurisdiction of the Court for any misconduct in

connection with the above-captioned civil action for which he is specially appearing and

that she will ensure that an attorney who is familiar with the case and has authority to control

the litigation will be at all conferences, hearings, trials, and other proceedings.

       Mr. Weaver is appearing in the above-captioned civil action in association with Amy

E. Richardson of Harris, Wiltshire & Grannis, LLP. Ms. Richardson is an active member

in good standing of the bar of this Court. Ms. Richardson certifies that she will remain

responsible to this Court for the conduct of the litigation and acknowledges that she must

sign all pleadings and papers, except for certificates of service. Ms. Richardson further

certifies she will be present during pretrial conferences, potentially dispositive

proceedings, and at trial.

                                             ***




                                               2


      Case 1:19-cv-00272-LCB-LPA Document 94 Filed 04/13/21 Page 2 of 4
Dated: April 13, 2021

Respectfully submitted,

/s/ Amy E. Richardson                          /s/ Tara L. Borelli
Amy E. Richardson                              Carl S. Charles*
N.C. State Bar No. 28768                       Tara L. Borelli*
Lauren E. Snyder                               LAMBDA LEGAL DEFENSE AND
N.C. State Bar No. 54150                          EDUCATION FUND, INC.
HARRIS, WILTSHIRE & GRANNIS LLP                730 Peachtree Street NE, Suite 640
1033 Wade Avenue, Suite 100                    Atlanta, GA 30318-1210
Raleigh, NC 27605-1155                         Telephone: 404-897-1880
Telephone: 919-429-7386                        Facsimile: 404-897-1884
Facsimile: 202-730-1301                        tbrown@lambdalegal.org
arichardson@hwglaw.com                         tborelli@lambdalegal.org

Michael W. Weaver*                             Omar Gonzalez-Pagan*
MCDERMOTT WILL & EMERY                         LAMBDA LEGAL DEFENSE AND
444 W. Lake St., Suite 4000                      EDUCATION FUND, INC.
Chicago, IL 60606                              120 Wall Street, 19th Floor
Telephone: 312-984-5820                        New York, NY 10005
Facsimile: 312-984-7700                        Telephone: 212-809-8585
mweaver@mwe.com                                Facsimile: 212-809-0055
                                               ogonzalez-pagan@lambdalegal.org
Noah E. Lewis*
David Brown*
Alejandra Caraballo*
TRANSGENDER LEGAL DEFENSE AND
  EDUCATION FUND, INC.
20 West 20th Street #705
New York, NY 10011
Telephone: 646-862-9396
Facsimile: 646-930-5654
nlewis@transcendlegal.org

                                 Counsel for Plaintiffs

* Appearing by special appearance pursuant to L.R. 83.1(d).




                                           3


      Case 1:19-cv-00272-LCB-LPA Document 94 Filed 04/13/21 Page 3 of 4
                            CERTIFICATE OF SERVICE

      I, Michael W. Weaver, hereby certify that on April 13, 2021, I electronically

filed the foregoing NOTICE OF SPECIAL APPEARANCE with the Clerk of the Court

using the CM/ECF system, and have verified that such filing was sent electronically

using the CM/ECF system to all parties who have appeared with an email address of

record.

                                               /s/ Michael W. Weaver
                                               Michael W. Weaver*
                                               MCDERMOTT WILL & EMERY
                                               444 W. Lake St., Suite 4000
                                               Chicago, IL 60606
                                               Telephone: 312-984-5820
                                               Facsimile: 312-984-7700
                                               mweaver@mwe.com




                                           4
      Case 1:19-cv-00272-LCB-LPA Document 94 Filed 04/13/21 Page 4 of 4
